1. This is an appeal from a case in the Civil Court of Fulton County wherein the amount involved was less than $300. The act of March 10, 1933 (Ga. L. 1933, p. 290 et seq.), which by amendment is now applicable to the Civil Court of Fulton County, provides, in part: § 42 (c) "In all cases wherein the amount involved, exclusive of interest, attorneys' fees, and cost, is less than three hundred dollars, an appeal shall lie from the order overruling or refusing the motion for new trial or the final order or judgment of the trial judge, as the case may be, to the Appellate Division of said court; . ." § 42 (h) "In all cases wherein the amount involved, exclusive of interest, attorneys' fees, and costs, is three hundred dollars or more, the order overruling or refusing the motion for new trial or the final order or judgment of the trial court, as the case may be, shall be subject to review by bill of exceptions to the Court of Appeals or the Supreme Court, in the same manner judgments and orders of the superior courts are now reviewed, . ."
2. This being an appeal by a direct bill of exceptions to this court from a judgment in a case in the Civil Court of Fulton County, wherein the amount involved is less than $300, and the defendant in error having filed a timely written motion to dismiss the appeal for want of jurisdiction in this court to entertain the same, the motion to dismiss is sustained and the writ of error is dismissed. In this connection, see Gavant
v. Berger, 182 Ga. 277, 281 (3) (185 S.E. 506); Cox v.  Dolvin Realty Co., 56 Ga. App. 649, 651 (1) (193 S.E. 467); Healey Real Estate  Improvement Co. v. Wilson, 74 Ga. App. 63(1) (38 S.E.2d 747); *Page 480
Franzen v. Wall, 74 Ga. App. 823 (41 S.E.2d 430).
Writ of error dismissed. Felton and Parker, JJ., concur.
                        DECIDED JANUARY 21, 1949.